                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON L. BROWN,
     Plaintiff,

       v.                                           CIVIL ACTION NO. 19-CV-2133

GBM 1037, LLC (TACO BELL
FRANCHISE), et al,
     Defendant.

                                            ORDER
                            ~
       AND NOW, this      2lJ ~y of May, 2019, upon consideration of Plaintiff Jason L.
Brown's Motion to Proceed In F'orma Pauperis (ECF No. 1) and his prose Complaint (EC:F No.

2), it is ORDERED that:

               1. Leave to proceed informa pauperis is GRANTED.

               2. The Complaint is DEEMED filed.

               3. The Complaint is DISMISSED for the reasons discussed in the Court's

Memorandum. Brown's claims pursuant to 18 U.S.C. § 1589, his First Amendment claims

pursuant to 42 U.S.C. § 1983, and any claims under 42 Pa. Cons. Stat§ 8553 are DISMISSED

with prejudice. However, Brown is given leave to file an amended complaint in the event he

can allege any facts supporting a legitimate claim for employment discrimination under federal

law.

               4. Brown may file an amended complaint within thirty (30) days of the date of

this Order only in the event he can allege any facts supporting a legitimate claim for employment

discrimination under federal law. Any amended complaint must identify all defendants in the

caption of the amended complaint and must clearly state the factual b,asis for Brown's claims

against each defendant. If he chooses to file an amended complaint, Brown should be mindful of
the Court's reasons for dismissing his initial complaint. Upon the filing of an amended

complaint, the Clerk of Court shall not make service until so ORDERED.

               5. If Brown fails to file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.

               6.   Brown is put on notice that ifhe files an amended complaint and his amended

complaint contains baseless claims, he may be subject to restrictions on his ability to file in

forma pauperis.

                                               BY THE COURT:



                                               PETRESE B. TUCKER, J.
